DETAILED ACTION
This Office Action is in response to the Applicant’s communication filed on 8/8/2022. In virtue of this communication claims 1-16 are currently pending in the instant application.
         
Response to Amendment
In response to the action mailed on 5/6/2022, the Applicant has filed a response amending the claims. 
 
Response to Arguments
The Applicant’s arguments have been fully considered but they are moot because the arguments do not apply to the new references and/or interpretation being used in the current rejection. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4-5, 7, 9-10 and 12-15 rejected under 35 U.S.C. 103 as being unpatentable over Goldberg et al (US Pub 20050272472) in view of Hamada (US Pub 20170156061) in further view of Ishidoshiro et al (US Pub 20120218978) in further view of Hirayama et al (US Pub 20050276610) in further view of Bernsen et al (US Pub 20170223810).


Regarding Claim 1, Goldberg discloses a wireless communication system comprising: 
a reception terminal used by a user (Fig 12, Fig 13, paragraphs [81][82] where a network has a reception terminal WTRU 1300 used by a user); and   
a transmission terminal that transmits data to the reception terminal using a wireless communication method having directivity (Fig 12, Fig 13, paragraphs [81][82] where the network has a transmission terminal 1200 that transmits data to the reception terminal WTRU 1300 using a wireless communication method having directivity (i.e. for a hotspot 1210)).  
 Goldberg fails to explicitly disclose wherein the transmission terminal notifies of a directional area connectable by the wireless communication method when a connection authentication for performing the wireless communication method with the reception terminal is successful, the connection authentication is performed using a communication method other than the wireless communication method, and  the transmission terminal does not notify of the directional area connectable by the wireless communication method when the connection authentication with the reception terminal is failed.   
	However, Hamada discloses 
a transmission terminal establishes communications when a connection authentication for performing a wireless communication method with a reception terminal is successful (Fig 3, paragraphs [121][123] where a transmission terminal (e.g. 100B) establishes communications (i.e. performed in a second communication range R2-1) (also shown in steps 122 to 124 as shown in Fig 2) when a connection authentication (i.e. performed in a first communication range R1-1) (also shown in steps 106 to 120 as shown in Fig 2), for performing a wireless communication method with a reception terminal 200, is successful),     
the connection authentication is performed using a communication method other than the wireless communication method (Fig 2, Fig 3, paragraphs [36][121][123] where the connection authentication (i.e. performed in a first communication range R1-1) is performed using a communication method (e.g. having a first transmission power) other than the wireless communication method (i.e. performed in a second communication range R2-1) (e.g. having a second transmission power)), and     
the transmission terminal does not establish communications when the connection authentication with the reception terminal is failed (Fig 2, Fig 3, paragraphs [36][121][123] where the transmission terminal (e.g. 100B) does not establish communications (i.e. performed in a second communication range R2-1) when the connection authentication (i.e. performed in a first communication range R1-1) with the reception terminal 200 is failed (e.g. when there is no authentication responses as shown in Fig 2)).    
Therefore, it would have been obvious to one of ordinary skill in the art to modify the network as described in Goldberg, with the teachings of the authentication technique as described in Hamada. The motivation being is that as shown a transmission terminal (e.g. 100B) can establish communications (i.e. performed in a second communication range R2-1) when a connection authentication (i.e. performed in a first communication range R1-1) with a reception terminal 200  is successful, and does not establish communications (i.e. performed in a second communication range R2-1) when the connection authentication (i.e. performed in a first communication range R1-1) with the reception terminal 200 fails and one of ordinary skill in the art can implement this concept into the network as described in Goldberg and have the transmission terminal 1200 establish communications (wireless communication method) (i.e. performed in a second communication range R2-1) when a connection authentication (i.e. performed in a first communication range R1-1) with the reception terminal WTRU 1300 is successful, and not establish communications (wireless communication method) (i.e. performed in a second communication range R2-1) when the connection authentication (i.e. performed in a first communication range R1-1) with the reception terminal WTRU 1300 fails i.e. as an alternative so that the transmission terminal 1200 can authenticate with users when they are located in a wide range and can communicate with the users when they are located in a narrow range in order to reduce wait time before starting data communications and which modification is a simple implementation of a known authentication technique into a known network for its improvement and for optimization and which modification yields predictable results.
Goldberg as modified by Hamada fails to explicitly disclose the establishing communications comprise the transmission terminal notifying of a directional area connectable by the wireless communication method, and the directional area defines a limited area in which the reception terminal can execute the wireless communication method, and it is difficult for the reception terminal to execute the wireless communication method outside of the limited area.
However, Ishidoshiro discloses  
establishing communications comprise a transmission terminal notifying of a directional area connectable by a wireless communication method (Fig 1, paragraphs [30][33][34] where establishing communications comprise a transmission terminal 100 producing a notification (e.g. light irradiation/illumination) of a directional area (i.e. for a spot light at angle θ) connectable by a wireless communication method (wireless LAN)), and 
   the directional area defines a limited area in which a reception terminal can execute the wireless communication method, and it is difficult for the reception terminal to execute the wireless communication method outside of the limited area (Fig 1, paragraphs [30][33][34] where the directional area (i.e. for a spot light at angle θ) defines a limited area in which a reception terminal 200 can execute the wireless communication method (wireless LAN), and it is difficult for the reception terminal 200 to execute the wireless communication method (wireless LAN) outside of the limited area). 
Therefore, it would have been obvious to one of ordinary skill in the art to modify the network as described in Goldberg as modified by Hamada, with the teachings of the notification (e.g. light irradiation/illumination) as described in Ishidoshiro. The motivation being is that as shown establishing communications can comprise a transmission terminal 100 producing a notification (e.g. light irradiation/illumination) of a directional area (i.e. for a spot light at angle θ) connectable by a wireless communication method (wireless LAN), and the directional area (i.e. for a spot light at angle θ) defining a limited area in which a reception terminal 200 executes the wireless communication method (wireless LAN) and one of ordinary skill in the art can implement this concept into the network as described in Goldberg as modified by Hamada and have the network establishing communications comprise the transmission terminal 1200 producing a notification (e.g. light irradiation/illumination) of a directional area (i.e. for a hotspot 1210 at angle θ) connectable by the wireless communication method (i.e. performed in a second communication range R2-1) (after the connection authentication is successful), and the directional area (i.e. for a hotspot 1210 at angle θ) defining a limited area in which the reception terminal WTRU 1300 executes the wireless communication method (i.e. performed in a second communication range R2-1) (after the connection authentication is successful) i.e. as an alternative so as to have the network with a visual notification (e.g. light irradiation/illumination) that indicates/alerts users of an optimal area/location where the wireless communication method can be established and which modification is a simple implementation of a known notification (e.g. light irradiation/illumination) into a known network for its improvement and for optimization and which modification yields predictable results.   
Goldberg as modified by Hamada and Ishidoshiro fails to explicitly disclose the transmission terminal notifies of the directional area by a directivity notification, the directivity notification being recognizable only within the directional area.  
However, Hirayama discloses 
a transmission terminal notifies of a directional area by a directivity notification, the directivity notification being recognizable only within the directional area (Fig 1, Fig 3, paragraphs [54][56][58] where a transmission terminal 3 notifies of a directional area (i.e. a visualization-light visible region as shown in Fig 1) by a directivity notification (e.g. a visualization light 23), the directivity notification (e.g. a visualization light 23) is recognizable only within the directional area (i.e. a visualization-light visible region as shown in Fig 1) (this is because a light guide 15 prevents a user 2 from seeing/recognizing the visualization light 23 when the user 2 is outside the visualization-light visible region as shown in Fig 1)).    
Therefore, it would have been obvious to one of ordinary skill in the art to modify the transmission terminal 1200 as described in Goldberg as modified by Hamada and Ishidoshiro, with the teachings of the transmission terminal 3 as described in Hirayama. The motivation being is that as shown a transmission terminal 3 can notify of a directional area (i.e. a visualization-light visible region) by a directivity notification (e.g. a visualization light 23) which is recognizable only within the directional area (i.e. a visualization-light visible region) (this is because a light guide 15 prevents a user 2 from seeing/recognizing the visualization light 23 when the user 2 is outside the visualization-light visible region) and one of ordinary skill in the art can implement this concept into the transmission terminal 1200 as described in Goldberg as modified by Hamada and Ishidoshiro and have the transmission terminal 1200 notify of the directional area (i.e. illumination for hotspot 1210) by a directivity notification (e.g. a visualization light 23) which is recognizable only within the directional area (i.e. illumination for hotspot 1210) (this is because a light guide 15 prevents a user (WTRU 1300) from seeing/recognizing the visualization light 23 when the user (WTRU 1300) is outside the illumination for hotspot 1210)  i.e. as an alternative so as to have a known communication technique where a transmission terminal 1200 has a light guide 15 that prevents a user (WTRU 1300) from seeing a light source unless the user (WTRU 1300) moves to a directional area (i.e. illumination for hotspot 1210) that is an optimal directional area because it enables radio communications with high directivity and a direct line of sight and which modification is a simple implementation of a known concept of a known transmission terminal 3 into another similar transmission terminal 1200 for its improvement and for optimization and which modification yields predictable results.  
Goldberg as modified by Hamada and Ishidoshiro and Hirayama fails to explicitly disclose the transmission terminal performs, after starting notifying of the directional area, stopping notifying of the directional area when wireless communication between the transmission terminal and the reception terminal starts.
However, Bernsen discloses  
a transmission terminal performs, after starting notifying of a directional area, stopping notifying of the directional area when wireless communication between the transmission terminal and a reception terminal starts (Fig 1, paragraphs [20][21][92] where a transmission terminal (104/106) performs, after starting notifying (i.e. via light beam 108) of a directional area (e.g. a spotlight), stopping (switching off) notifying (i.e. via light beam 108) of the directional area (e.g. the spotlight) when wireless communication (via a radio module 106) between the transmission terminal (104/106) and a reception terminal (200) (as shown in Fig 2) starts (is established)).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the transmission terminal 1200 as described in Goldberg as modified by Hamada and Ishidoshiro and Hirayama, with the teachings of the transmission terminal (104/106) as described in Bernsen. The motivation being is that as shown a transmission terminal (104/106) can stop (switch off) notifying (i.e. via light beam 108) of a directional area (e.g. a spotlight) when wireless communication (via a radio module 106) between the transmission terminal (104/106) and a reception terminal (200) starts (is established) and one of ordinary skill in the art can implement this concept into the transmission terminal 1200 as described in Goldberg as modified by Hamada and Ishidoshiro and Hirayama and have the transmission terminal 1200 stop (switch off) notifying of the directional area (i.e. illumination for hotspot 1210) when wireless communication (via a radio module) between the transmission terminal 1200 and the reception terminal WTRU 1300 starts (is established) i.e. as an alternative so that the transmission terminal 1200 uses a known technique of switching off a light beam that produces illumination in order to save energy/power because the wireless communication has been established and the illumination for visual notification is no longer needed and which modification is a simple implementation of a known concept of a known transmission terminal (104/106) into another similar transmission terminal 1200 for its improvement and for optimization and which modification yields predictable results.   

 Regarding Claim 4, Goldberg as modified by Hamada and Ishidoshiro and Hirayama and Bernsen also discloses the wireless communication system wherein the transmission terminal has a notification unit, and the notification unit notifies of the directional area by visible light or sound (Ishidoshiro Fig 1, paragraphs [30][33][34] where the transmission terminal 100 has a notification unit  (i.e. an LED) and the notification unit  (i.e. an LED) produces the notification (e.g. light irradiation/illumination) of the directional area (i.e. for a spot light at angle θ) by using visible light).  

 Regarding Claim 5, Goldberg as modified by Hamada and Ishidoshiro and Hirayama and Bernsen also discloses the wireless communication system wherein the transmission terminal has a data storage unit, and the transmission terminal notifies of the directional area using data included in the data storage unit (Bernsen Fig 1, paragraphs [19][25][26] where the transmission terminal (104, 106) has a data storage unit (e.g. storage media) and the transmission terminal (104, 106) produces the notification (i.e. via light beam 108) of the directional area (e.g. the spotlight) using data included in the data storage unit (e.g. storage media)).

Regarding Claim 7, Goldberg discloses a transmission terminal that performs wireless communication with a reception terminal (Fig 12, Fig 13, paragraphs [81][82] where a network has a transmission terminal 1200 that performs wireless communication with a reception terminal WTRU 1300), the transmission terminal comprising: 
performing a wireless communication method having directivity (Fig 12, Fig 13, paragraphs [81][82] where the transmission terminal 1200 performs a wireless communication method having directivity (i.e. for a hotspot 1210)).
Goldberg fails to explicitly disclose a connection authentication unit that performs connection authentication for performing a wireless communication method, the connection authentication being performed using a communication method other than the wireless communication method; and a controller that performs control to notify of a directional area connectable by the wireless communication method when the connection authentication is successful, and performs control not to notify of the directional area connectable by the wireless communication method when the connection authentication is failed.   
However, Hamada discloses 
a connection authentication unit that performs connection authentication for performing a wireless communication method (Fig 3, paragraphs [121][123] where a transmission terminal (e.g. 100B) has a connection authentication unit that performs connection authentication (i.e. performed in a first communication range R1-1) (also shown in steps 106 to 120 as shown in Fig 2) for performing a wireless communication method (i.e. performed in a second communication range R2-1) (also shown in steps 122 to 124 as shown in Fig 2)), the connection authentication being performed using a communication method other than the wireless communication method (Fig 2, Fig 3, paragraphs [36][121][123] where the connection authentication (i.e. performed in a first communication range R1-1) is performed using a communication method (e.g. having a first transmission power) other than the wireless communication method (i.e. performed in a second communication range R2-1) (e.g. having a second transmission power)); and  
a controller that performs control to establish communications when the connection authentication is successful (Fig 2, Fig 3, paragraphs [36][121][123] where the transmission terminal (e.g. 100B) has a controller that performs control to establish communications (i.e. performed in a second communication range R2-1) when the connection authentication (i.e. performed in a first communication range R1-1) is successful), and performs control not to establish communications when the connection authentication is failed (Fig 2, Fig 3, paragraphs [36][121][123] where the controller performs control not to establish communications (i.e. performed in a second communication range R2-1) when the connection authentication (i.e. performed in a first communication range R1-1) is failed (e.g. when there is no authentication responses as shown in Fig 2)).        
Therefore, it would have been obvious to one of ordinary skill in the art to modify the network as described in Goldberg, with the teachings of the authentication technique as described in Hamada. The motivation being is that as shown a transmission terminal (e.g. 100B) can establish communications (i.e. performed in a second communication range R2-1) when a connection authentication (i.e. performed in a first communication range R1-1) with a reception terminal 200  is successful, and does not establish communications (i.e. performed in a second communication range R2-1) when the connection authentication (i.e. performed in a first communication range R1-1) with the reception terminal 200 fails and one of ordinary skill in the art can implement this concept into the network as described in Goldberg and have the transmission terminal 1200 establish communications (wireless communication method) (i.e. performed in a second communication range R2-1) when a connection authentication (i.e. performed in a first communication range R1-1) with the reception terminal WTRU 1300 is successful, and not establish communications (wireless communication method) (i.e. performed in a second communication range R2-1) when the connection authentication (i.e. performed in a first communication range R1-1) with the reception terminal WTRU 1300 fails i.e. as an alternative so that the transmission terminal 1200 can authenticate with users when they are located in a wide range and can communicate with the users when they are located in a narrow range in order to reduce wait time before starting data communications and which modification is a simple implementation of a known authentication technique into a known network for its improvement and for optimization and which modification yields predictable results. 
Goldberg as modified by Hamada fails to explicitly disclose the establishing communications comprise the transmission terminal notifying of a directional area connectable by the wireless communication method, and wherein the directional area defines a limited area in which the reception terminal can execute the wireless communication method, and it is difficult for the reception terminal to execute the wireless communication method outside of the limited area.
However, Ishidoshiro discloses  
establishing communications comprise a transmission terminal notifying of a directional area connectable by a wireless communication method (Fig 1, paragraphs [30][33][34] where establishing communications comprise a transmission terminal 100 producing a notification (e.g. light irradiation/illumination) of a directional area (i.e. for a spot light at angle θ) connectable by a wireless communication method (wireless LAN)), and 
   the directional area defines a limited area in which a reception terminal can execute the wireless communication method, and it is difficult for the reception terminal to execute the wireless communication method outside of the limited area (Fig 1, paragraphs [30][33][34] where the directional area (i.e. for a spot light at angle θ) defines a limited area in which a reception terminal 200 can execute the wireless communication method (wireless LAN), and it is difficult for the reception terminal 200 to execute the wireless communication method (wireless LAN) outside of the limited area). 
Therefore, it would have been obvious to one of ordinary skill in the art to modify the network as described in Goldberg as modified by Hamada, with the teachings of the notification (e.g. light irradiation/illumination) as described in Ishidoshiro. The motivation being is that as shown establishing communications can comprise a transmission terminal 100 producing a notification (e.g. light irradiation/illumination) of a directional area (i.e. for a spot light at angle θ) connectable by a wireless communication method (wireless LAN), and the directional area (i.e. for a spot light at angle θ) defining a limited area in which a reception terminal 200 executes the wireless communication method (wireless LAN) and one of ordinary skill in the art can implement this concept into the network as described in Goldberg as modified by Hamada and have the network establishing communications comprise the transmission terminal 1200 producing a notification (e.g. light irradiation/illumination) of a directional area (i.e. for a hotspot 1210 at angle θ) connectable by the wireless communication method (i.e. performed in a second communication range R2-1) (after the connection authentication is successful), and the directional area (i.e. for a hotspot 1210 at angle θ) defining a limited area in which the reception terminal WTRU 1300 executes the wireless communication method (i.e. performed in a second communication range R2-1) (after the connection authentication is successful) i.e. as an alternative so as to have a visual notification (e.g. light irradiation/illumination) that indicates/alerts users of an optimal area/location where the wireless communication method can be established and which modification is a simple implementation of a known notification (e.g. light irradiation/illumination) into a known network for its improvement and for optimization and which modification yields predictable results.     
Goldberg as modified by Hamada and Ishidoshiro fails to explicitly disclose wherein a notification of the directional area is a directivity notification, the directivity notification being recognizable only within the directional area.
However, Hirayama discloses 
wherein a notification of a directional area is a directivity notification, the directivity notification being recognizable only within the directional area (Fig 1, Fig 3, paragraphs [54][56][58] where a transmission terminal 3 notifies of a directional area (i.e. a visualization-light visible region as shown in Fig 1) by a directivity notification (e.g. a visualization light 23), the directivity notification (e.g. a visualization light 23) is recognizable only within the directional area (i.e. a visualization-light visible region as shown in Fig 1) (this is because a light guide 15 prevents a user 2 from seeing/ recognizing the visualization light 23 when the user 2 is outside the visualization-light visible region as shown in Fig 1)).   
Therefore, it would have been obvious to one of ordinary skill in the art to modify the transmission terminal 1200 as described in Goldberg as modified by Hamada and Ishidoshiro, with the teachings of the transmission terminal 3 as described in Hirayama. The motivation being is that as shown a transmission terminal 3 can notify of a directional area (i.e. a visualization-light visible region) by a directivity notification (e.g. a visualization light 23) which is recognizable only within the directional area (i.e. a visualization-light visible region) (this is because a light guide 15 prevents a user 2 from seeing/recognizing the visualization light 23 when the user 2 is outside the visualization-light visible region) and one of ordinary skill in the art can implement this concept into the transmission terminal 1200 as described in Goldberg as modified by Hamada and Ishidoshiro and have the transmission terminal 1200 notify of the directional area (i.e. illumination for hotspot 1210) by a directivity notification (e.g. a visualization light 23) which is recognizable only within the directional area (i.e. illumination for hotspot 1210) (this is because a light guide 15 prevents a user (WTRU 1300) from seeing/recognizing the visualization light 23 when the user (WTRU 1300) is outside the illumination for hotspot 1210) i.e. as an alternative so as to have a known communication technique where a transmission terminal 1200 has a light guide 15 that prevents a user (WTRU 1300) from seeing a light source unless the user (WTRU 1300) moves to a directional area (i.e. illumination for hotspot 1210) that is an optimal directional area because it enables radio communications with high directivity and a direct line of sight and which modification is a simple implementation of a known concept of a known transmission terminal 3 into another similar transmission terminal 1200  for its improvement and for optimization and which modification yields predictable results.  
Goldberg as modified by Hamada and Ishidoshiro and Hirayama fails to explicitly disclose the controller performs, after starting notifying of the directional area, stopping notifying of the directional area when wireless communication between the transmission terminal and the reception terminal starts.
However, Bernsen discloses   
a controller performs, after starting notifying of a directional area, stopping notifying of the directional area when wireless communication between the transmission terminal and a reception terminal starts (Fig 1, paragraphs [20][21][92] where a transmission terminal (104/106) with a controller performs, after starting notifying (i.e. via light beam 108) of a directional area (e.g. a spotlight), stopping (switching off) notifying (i.e. via light beam 108) of the directional area (e.g. the spotlight) when wireless communication (via a radio module 106) between the transmission terminal (104/106) and a reception terminal (200) (as shown in Fig 2) starts (is established)).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the transmission terminal 1200 as described in Goldberg as modified by Hamada and Ishidoshiro and Hirayama, with the teachings of the transmission terminal (104/106) as described in Bernsen. The motivation being is that as shown a transmission terminal (104/106) can stop (switch off) notifying (i.e. via light beam 108) of a directional area (e.g. a spotlight) when wireless communication (via a radio module 106) between the transmission terminal (104/106) and a reception terminal (200) starts (is established) and one of ordinary skill in the art can implement this concept into the transmission terminal 1200 as described in Goldberg as modified by Hamada and Ishidoshiro and Hirayama and have the transmission terminal 1200 stop (switch off) notifying of the directional area (i.e. illumination for hotspot 1210) when wireless communication (via a radio module) between the transmission terminal 1200 and the reception terminal WTRU 1300 starts (is established) i.e. as an alternative so that the transmission terminal 1200 uses a known technique of switching off a light beam that produces illumination in order to save energy/power because the wireless communication has been established and the illumination for visual notification is no longer needed and which modification is a simple implementation of a known concept of a known transmission terminal (104/106) into another similar transmission terminal 1200 for its improvement and for optimization and which modification yields predictable results.   
 
Regarding Claim 9, Claim 9 is similar to claim 4, therefore, claim 9 is rejected for the same reasons as claim 4.

Regarding Claim 10, Claim 10 is similar to claim 5, therefore, claim 10 is rejected for the same reasons as claim 5.

Regarding Claim 12, Goldberg as modified by Hamada and Ishidoshiro and Hirayama and Bernsen also discloses the wireless communication system wherein the communication method is based on a WiFi connection (Hamada Fig 2, Fig 3, paragraphs [30][36][121][123] where the communication method (i.e. performed in a first communication range R1-1) is based on a WiFi connection (i.e. IEEE 802.11)).   
 
Regarding Claim 13, Goldberg as modified by Hamada and Ishidoshiro and Hirayama and Bernsen also discloses the wireless communication system wherein the communication method has non-directivity (Hamada Fig 2, Fig 3, paragraphs [31][36][121][123] where the communication method (i.e. performed in a first communication range R1-1) has no directivity).    

Regarding Claim 14, Claim 14 is similar to claim 12, therefore, claim 14 is rejected for the same reasons as claim 12.

Regarding Claim 15, Claim 15 is similar to claim 13, therefore, claim 15 is rejected for the same reasons as claim 13.

Claims 2 and 8 rejected under 35 U.S.C. 103 as being unpatentable over Goldberg et al (US Pub 20050272472) in view of Hamada (US Pub 20170156061) in further view of Ishidoshiro et al (US Pub 20120218978) in further view of Hirayama et al (US Pub 20050276610) in further view of Bernsen et al (US Pub 20170223810) in further view of Noesner et al (US Pub 20150382434).

Regarding Claim 2, Goldberg as modified by Hamada and Ishidoshiro and Hirayama and Bernsen fails to explicitly disclose the wireless communication system wherein the transmission terminal stops notifying of the directional area when the connection authentication expires.  
However, Noesner discloses  
	a transmission terminal stops establishing communications when a connection authentication expires (Fig 1, Fig 3, paragraph [33] where a transmission terminal 109 stops established communications when a connection authentication expires (Steps 315, 318)).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the network as described in Goldberg as modified by Hamada and Ishidoshiro and Hirayama and Bernsen, with the teachings of the transmission terminal 109 as described in Noesner. The motivation being is that as shown a transmission terminal 109 can stop established communications when a connection authentication expires (Steps 315, 318) and one of ordinary skill in the art can implement this concept into the network as described in Goldberg as modified by Hamada and Ishidoshiro and Hirayama and Bernsen and have the network with the transmission terminal 1200 stop established communications (i.e. notification of the directional area) when a connection authentication expires (Steps 315, 318) i.e. as an alternative in order to release a communication channel for use by a different user when there is no more data to send/receive and which modification is a simple implementation of a known concept of a known transmission terminal 109 into a known network for its improvement and for optimization and which modification yields predictable results. 

Regarding Claim 8, Claim 8 is similar to claim 2, therefore, claim 8 is rejected for the same reasons as claim 2.

Claim 3 rejected under 35 U.S.C. 103 as being unpatentable over Goldberg et al (US Pub 20050272472) in view of Hamada (US Pub 20170156061) in further view of Ishidoshiro et al (US Pub 20120218978) in further view of Hirayama et al (US Pub 20050276610) in further view of Bernsen et al (US Pub 20170223810) in further view of Park et al (US Pub 20110153201).

Regarding Claim 3, Goldberg as modified by Hamada and Ishidoshiro and Hirayama and Bernsen also discloses the wireless communication system when the connection authentication is successful (Hamada Fig 2, Fig 3, paragraphs [36][121][123] where in the network the connection authentication (i.e. performed in a first communication range R1-1) is successful).   
Goldberg as modified by Hamada and Ishidoshiro and Hirayama and Bernsen fails to explicitly disclose when the reception terminal is outside the directional area, the reception terminal notifies that the reception terminal is outside the directional area.  
However, Park discloses   
when a reception terminal is outside a directional area, the reception terminal notifies that the reception terminal is outside the directional area (Fig 1, Fig 5, paragraphs [40][43] where when a reception terminal 119 is outside a directional area (e.g. out of path), the reception terminal 119 notifies (via a display 507) that the reception terminal 19 is outside the directional area (e.g. out of path)).  
Therefore, it would have been obvious to one of ordinary skill in the art to modify the network as described in Goldberg as modified by Hamada and Ishidoshiro and Hirayama and Bernsen, with the teachings of the reception terminal 119 as described in Park. The motivation being is that as shown a reception terminal 119 can notify (via a display 507) when the reception terminal 119 is outside a directional area (e.g. out of path) and one of ordinary skill in the art can implement this concept into the network as described in Goldberg as modified by Hamada and Ishidoshiro and Hirayama and Bernsen and have the network with the reception terminal WTRU 1300 notify (via a display) when the reception terminal WTRU 1300 is outside the directional area (i.e. illumination for hotspot 1210) (after the connection authentication is successful) i.e. as an alternative in order to indicate/alert a user via a display that the reception terminal WTRU 1300 has moved far away from the optimal area/location where the wireless communication method has been established and might lose connection and which modification is a simple implementation of a known concept of a known reception terminal 119 into a known network for its improvement and for optimization and which modification yields predictable results. 

Claims 6 and 11 rejected under 35 U.S.C. 103 as being unpatentable over Goldberg et al (US Pub 20050272472) in view of Hamada (US Pub 20170156061) in further view of Ishidoshiro et al (US Pub 20120218978) in further view of Hirayama et al (US Pub 20050276610) in further view of Bernsen et al (US Pub 20170223810) in further view of Han et al (US Pub 20190037530).

Regarding Claim 6, Goldberg as modified by Hamada and Ishidoshiro and Hirayama and Bernsen fails to explicitly disclose the wireless communication system wherein the wireless communication method having directivity is wireless gigabit (WiGig).  
	However, Han discloses  
a wireless communication method having directivity being wireless gigabit (WiGig) (Fig 1, Fig 2, paragraphs [53][57][61] where a base station 100 and a terminal 120 communicate via a wireless communication method that has directivity and is a wireless gigabit (WiGig)).  
Therefore, it would have been obvious to one of ordinary skill in the art to modify the network as described in Goldberg as modified by Hamada and Ishidoshiro and Hirayama and Bernsen, with the teachings of the wireless communication method as described in Han. The motivation being is that as shown a base station 100 and a terminal 120 can communicate via a wireless communication method that has directivity and is a wireless gigabit (WiGig) and one of ordinary skill in the art can implement this concept into the network as described in Goldberg as modified by Hamada and Ishidoshiro and Hirayama and Bernsen and have the network with the transmission terminal 1200 and the reception terminal WTRU 1300 communicating via a wireless communication that has directivity and is a wireless gigabit (WiGig) i.e. as an alternative so that the network can increase data transmission and throughput  because of the WiGig and in order to maximize bandwidth and resources and which modification is a simple implementation of a known concept of a known wireless communication method into a known network for its improvement and for optimization and which modification yields predictable results. 
  
Regarding Claim 11, Claim 11 is similar to claim 6, therefore, claim 11 is rejected for the same reasons as claim 6.

Claim 16 rejected under 35 U.S.C. 103 as being unpatentable over Goldberg et al (US Pub 20050272472) in view of Hamada (US Pub 20170156061) in further view of Ishidoshiro et al (US Pub 20120218978) in further view of Bernsen et al (US Pub 20170223810).


Regarding Claim 16, Goldberg discloses a transmission terminal that performs wireless communication with a reception terminal (Fig 12, Fig 13, paragraphs [81][82] where a network has a transmission terminal 1200 that performs wireless communication with a reception terminal WTRU 1300), the transmission terminal comprising: 
performing a wireless communication method having directivity (Fig 12, Fig 13, paragraphs [81][82] where the transmission terminal 1200 performs a wireless communication method having directivity (i.e. for a hotspot 1210)).
Goldberg fails to explicitly disclose a connection authentication unit that performs connection authentication for performing a wireless communication method, the connection authentication being performed using a communication method other than the wireless communication method; and a controller that performs control to notify of a directional area connectable by the wireless communication method when the connection authentication is successful, and performs control not to notify of the directional area connectable by the wireless communication method when the connection authentication is failed.   
However, Hamada discloses 
a connection authentication unit that performs connection authentication for performing a wireless communication method (Fig 3, paragraphs [121][123] where a transmission terminal (e.g. 100B) has a connection authentication unit that performs connection authentication (i.e. performed in a first communication range R1-1) (also shown in steps 106 to 120 as shown in Fig 2) for performing a wireless communication method (i.e. performed in a second communication range R2-1) (also shown in steps 122 to 124 as shown in Fig 2)), the connection authentication being performed using a communication method other than the wireless communication method (Fig 2, Fig 3, paragraphs [36][121][123] where the connection authentication (i.e. performed in a first communication range R1-1) is performed using a communication method (e.g. having a first transmission power) other than the wireless communication method (i.e. performed in a second communication range R2-1) (e.g. having a second transmission power)); and  
a controller that performs control to establish communications when the connection authentication is successful (Fig 2, Fig 3, paragraphs [36][121][123] where the transmission terminal (e.g. 100B) has a controller that performs control to establish communications (i.e. performed in a second communication range R2-1) when the connection authentication (i.e. performed in a first communication range R1-1) is successful), and performs control not to establish communications when the connection authentication is failed (Fig 2, Fig 3, paragraphs [36][121][123] where the controller performs control not to establish communications (i.e. performed in a second communication range R2-1) when the connection authentication (i.e. performed in a first communication range R1-1) is failed (e.g. when there is no authentication responses as shown in Fig 2)).        
Therefore, it would have been obvious to one of ordinary skill in the art to modify the network as described in Goldberg, with the teachings of the authentication technique as described in Hamada. The motivation being is that as shown a transmission terminal (e.g. 100B) can establish communications (i.e. performed in a second communication range R2-1) when a connection authentication (i.e. performed in a first communication range R1-1) with a reception terminal 200  is successful, and does not establish communications (i.e. performed in a second communication range R2-1) when the connection authentication (i.e. performed in a first communication range R1-1) with the reception terminal 200 fails and one of ordinary skill in the art can implement this concept into the network as described in Goldberg and have the transmission terminal 1200 establish communications (wireless communication method) (i.e. performed in a second communication range R2-1) when a connection authentication (i.e. performed in a first communication range R1-1) with the reception terminal WTRU 1300 is successful, and not establish communications (wireless communication method) (i.e. performed in a second communication range R2-1) when the connection authentication (i.e. performed in a first communication range R1-1) with the reception terminal WTRU 1300 fails i.e. as an alternative so that the transmission terminal 1200 can authenticate with users when they are located in a wide range and can communicate with the users when they are located in a narrow range in order to reduce wait time before starting data communications and which modification is a simple implementation of a known authentication technique into a known network for its improvement and for optimization and which modification yields predictable results. 
Goldberg as modified by Hamada fails to explicitly disclose the establishing communications comprise the transmission terminal notifying of a directional area connectable by the wireless communication method, and wherein the directional area defines a limited area in which the reception terminal can execute the wireless communication method, and it is difficult for the reception terminal to execute the wireless communication method outside of the limited area.
However, Ishidoshiro discloses  
establishing communications comprise a transmission terminal notifying of a directional area connectable by a wireless communication method (Fig 1, paragraphs [30][33][34] where establishing communications comprise a transmission terminal 100 producing a notification (e.g. light irradiation/illumination) of a directional area (i.e. for a spot light at angle θ) connectable by a wireless communication method (wireless LAN)), and  
   the directional area defines a limited area in which a reception terminal can execute the wireless communication method, and it is difficult for the reception terminal to execute the wireless communication method outside of the limited area (Fig 1, paragraphs [30][33][34] where the directional area (i.e. for a spot light at angle θ) defines a limited area in which a reception terminal 200 can execute the wireless communication method (wireless LAN), and it is difficult for the reception terminal 200 to execute the wireless communication method (wireless LAN) outside of the limited area). 
Therefore, it would have been obvious to one of ordinary skill in the art to modify the network as described in Goldberg as modified by Hamada, with the teachings of the notification (e.g. light irradiation/illumination) as described in Ishidoshiro. The motivation being is that as shown establishing communications can comprise a transmission terminal 100 producing a notification (e.g. light irradiation/illumination) of a directional area (i.e. for a spot light at angle θ) connectable by a wireless communication method (wireless LAN), and the directional area (i.e. for a spot light at angle θ) defining a limited area in which a reception terminal 200 executes the wireless communication method (wireless LAN) and one of ordinary skill in the art can implement this concept into the network as described in Goldberg as modified by Hamada and have the network establishing communications comprise the transmission terminal 1200 producing a notification (e.g. light irradiation/illumination) of a directional area (i.e. for a hotspot 1210 at angle θ) connectable by the wireless communication method (i.e. performed in a second communication range R2-1) (after the connection authentication is successful), and the directional area (i.e. for a hotspot 1210 at angle θ) defining a limited area in which the reception terminal WTRU 1300 executes the wireless communication method (i.e. performed in a second communication range R2-1) (after the connection authentication is successful) i.e. as an alternative so as to have a visual notification (e.g. light irradiation/illumination) that indicates/alerts users of an optimal area/location where the wireless communication method can be established and which modification is a simple implementation of a known notification (e.g. light irradiation/illumination) into a known network for its improvement and for optimization and which modification yields predictable results.      
Goldberg as modified by Hamada and Ishidoshiro fails to explicitly disclose the controller performs, after starting notifying of the directional area, stopping notifying of the directional area when the wireless communication between the transmission terminal and the reception terminal starts.
  However, Bernsen discloses  
a controller performs, after starting notifying of a directional area, stopping notifying of the directional area when wireless communication between the transmission terminal and a reception terminal starts (Fig 1, paragraphs [20][21][92] where a transmission terminal (104/106) with a controller performs, after starting notifying (i.e. via light beam 108) of a directional area (e.g. a spotlight), stopping (switching off) notifying (i.e. via light beam 108) of the directional area (e.g. the spotlight) when wireless communication (via a radio module 106) between the transmission terminal (104/106) and a reception terminal (200) (as shown in Fig 2) starts (is established)).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the transmission terminal 1200 as described in Goldberg as modified by Hamada and Ishidoshiro, with the teachings of the transmission terminal (104/106) as described in Bernsen. The motivation being is that as shown a transmission terminal (104/106) can stop (switch off) notifying (i.e. via light beam 108) of a directional area (e.g. a spotlight) when wireless communication (via a radio module 106) between the transmission terminal (104/106) and a reception terminal (200) starts (is established) and one of ordinary skill in the art can implement this concept into the transmission terminal 1200 as described in Goldberg as modified by Hamada and Ishidoshiro and have the transmission terminal 1200 stop (switch off) notifying of the directional area (i.e. illumination for hotspot 1210) when wireless communication (via a radio module) between the transmission terminal 1200 and the reception terminal WTRU 1300 starts (is established) i.e. as an alternative so that the transmission terminal 1200 uses a known technique of switching off a light beam that produces illumination in order to save energy/power because the wireless communication has been established and the illumination for visual notification is no longer needed and which modification is a simple implementation of a known concept of a known transmission terminal (104/106) into another similar transmission terminal 1200 for its improvement and for optimization and which modification yields predictable results.    
 
Conclusion
The prior art considered pertinent to the Applicant’s disclosure and not relied upon is the following:

Ohhira et al (US Pat 10321516) and more specially Fig 1.

Butler et al (US Pub 20160261976) and more specially Fig 6 and Fig 7.

Ikehara et al (US Pub 20160072581) and more specially Fig1.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to DIBSON J SANCHEZ whose telephone number is (571)272-0868.  The Examiner can normally be reached on Mon-Fri 10:00-6:00.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Kenneth Vanderpuye can be reached on 5712723078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.   

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DIBSON J SANCHEZ/Primary Examiner, Art Unit 2636